DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 09/08/2021 is acknowledged.
Claims 3, 5-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or non-patentable subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/08/2021.
Claims 1 and 20-22 are being examined on the merits.

Claim Objections
Claim 1 is objected to because of the following informalities: “materails” in line 9 is misspelled and should read “materials”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: “materials” is misspelled in line 3, and “was” in line 7 should be grammatically change to “is”.   Appropriate correction is required.
Claim 21 is objected to because of the following informalities: “obtain” is misspelled in line 8.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 is indefinite due to the use of parentheses in lines 3, 4, and 5.  The use of parentheses in this context is unclear because it is not clear if the enclosed limitations are required limitations.  In addition, claim 20 is indefinite because the phrase “up to 1.10-1.20” in lines 4-5 is unclear.  The use of “up to” in combination with a range makes it unclear what the end point of the range actually is.
Claim 22 is indefinite due to the use of parentheses in line 7-8. The use of parentheses in this context is unclear because it is not clear if the enclosed limitations are required limitations.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 and 20 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. This rejection is being maintained with slight modifications to take into account the amendments filed on 12/28/2021. The claims recite paeoniae rasix rubia (red peony root), curcumae rhizoma (rhizoma zedoariae), sarcandrae herba (sarcandra glabra), smilacis glabrae rhizoma (glabrous greenbrier rhizome), and mume fructus (black plum). The first step of the eligibility analysis evaluates whether the claim falls within a statutory category. Since the claim is directed to a composition comprising plant components the claim is a composition of matter. Step 2A prong one of the analysis evaluates whether the claim is a judicial exception. Because the claim states the nature based products paeoniae rasix rubia (red peony root), curcumae rhizoma (rhizoma zedoariae), sarcandrae herba (sarcandra glabra), smilacis glabrae rhizoma (glabrous greenbrier rhizome), and mume fructus (black plum) the markedly different characteristics is performed by comparing the nature-based product limitation to its natural counterpart. 
The claims only recite the naturally occurring plant parts which are only specific anatomical parts of plants or components found within plants. All of these are naturally occurring in nature and are not markedly different from its naturally occurring counterpart. The properties of the nature-based product as claimed are not markedly different than the properties of these naturally occurring counterparts found in nature as these activities would 
Step 2A prong two evaluates whether the claim as a whole integrates the recited judicial exception into a practical application. This evaluation is performed by (a) identifying whether there are any additional recited elements in the claim beyond the judicial exception and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. This judicial exception is not integrated into a practical application because the composition is only comprising the nature-based products and the only other additional elements to consider are the varying amounts (ratios) of the traditional Chinese medicinal plant components and the way in which the judicial exceptions were extracted. The extraction steps in claims 20-22 do not place the judicial exception into any practical application. Doing so would be implementing a physical form of the specific practical application instead of a more general composition that is not so limited.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these components and their activity are already found naturally occurring in nature and the additional elements do not add anything significant to the judicial exceptions.
Since the naturally-occurring components as-claimed are not found together in nature, admixing the ingredients into a single formulation is considered an ‘additional element’ which must be analyzed for eligibility.  Admixing naturally-occurring plant extracts is well-understood, 
Therefore admixing the claimed naturally-occurring ingredients at such a high degree of generality merely involves applying the natural principal and appears to be no more than a drafting effort to claim the judicial exception itself; a mixture of naturally-occurring components that is not markedly different from its’ closest-occurring natural counterpart and which does not offer significantly more than the judicial exception.

Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them. The applicant did not give any response to the previous 101 rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Yan’s general disclosure is to a traditional Chinese medicine composition for treating psoriasis and preparation method thereof (see title and abstract).
Regarding claims 1 and 20-21, Yan teaches a composition used in treating psoriasis comprising 5-30 parts of red paeonia, 3～30 parts of Rhizoma Curcumae, 3-30 parts of rhizoma zedoariae, 3-30 parts of glabrous sarcandra herb, 3～30 parts of Rhizoma Smilacis Glabraes, and 2～30 of Fructus Mumes (see abstract and page 3, para. 1-2). Yan also teaches that “the examples are used to illustrate the present invention, but are not used for limiting the scope of the invention” (see page 4, para. 9).
Yan further teaches soaking for 0.5h, filtering and merging the filtrate three times to be concentrated (see page 6, embodiment 8).
Regarding claims 20, Yan teaches where the components are first soaked for 0.5h with 12 times the amount of water, extracting each at 45 minutes and filtering, adding 80% ethanol and letting stand overnight, removing the ethanol and concentrating (see page 6, embodiment 8).
Regarding claim 21, Yan teaches the method of soaking in 70% ethanol, reflux extracting 2 times each at 3hours, filtering, concentrating, granulating, drying (see embodiment 6, 8 and 9, pages 5-6). Yan further teaches mixing with starch and magnesium sterate and mixing homogenously to create tablets (see embodiments 1, page 4, and embodiments 7-8, pages 5-6).

Therefore it would have been obvious at the effective filing date to a person of ordinary skill in the art to narrow the ranges of the referenced prior art to the instantly taught ranges with the expectation of making a composition with the same ingredients and within already disclosed ranges that would be used in treating psoriasis because the prior art already teaches the composition for doing so.  Adjusting the concentration to meet the claim limitations is something a person of ordinary skill could do to optimize for efficacy or formulation purposes.
Also the extraction processes use the same solvents, temperatures, times and methods and would ultimately create extractions with the same components in them. The end product is what is being examined as this is a product-by-process case and the product as claimed has the same extracts, from the same solvents and in the same amounts which would create a product that is not patentably distinct from the prior art. Therefore, there is a reasonable expectation of success, based upon prior references and what is known in the art, that the modified teachings of Yan, along with any optimization needed, would meet the claimed functional limitation of the instant invention.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yan as applied to claims 1 and 20-21 above, and further in view of Werner “Sugar spheres: a versatile excipient for oral pellet medications with modified release kinetics” . 
Yan teaches the composition including the ingredients and amounts of claim 1 and teaches the extraction methods however is silent on adding sucrose powder into the formulation.
Werner’s general disclosure is a report on using sugar spheres as an excipient for oral pellet medications (see report).
Werner teaches that “sugar spheres (also called neutral pellets, nonpareil seeds, microgranules or sugar beads) are produced, preferably using a layered sugar-coating structure. The result is sugar spheres with sufficient mechanical stability for further processing. The ideally rounded sugar spheres classed in closely graduated particle sizes are then coated with the active substance and sustained release additives. The core of the finished pellet contains no active substance itself so that this solution is used for low-dose substances or substances with a high effect/dose relation. But the use of small sugar spheres and corresponding procedures also makes it possible to use this method to produce pellets containing more than 75% active substance” (see production technology, pages 1-2).
Yan also does not specifically teach the concentrating of the ingredients to the specific relative densities however Yan teaches concentrating the ingredients and one of ordinary skill can easily adjust the parameters of concentration based upon the desired effect and formulation.
 Therefore it would have been obvious at the effective filing date to a person of ordinary skill in the art to narrow the ranges of the referenced prior art to the instantly taught ranges 
There would be a reasonable expectation of success in treating psoriasis with the same ingredients and within already taught ranges because the range of each active ingredient in the composition is given for its effective use in treating psoriasis. The results of successful treatment of psoriasis, with less of each of the herbal components is still expected and thus narrowing the ranges within ranges already disclosed is prima facie obvious. In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").


Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. The applicant’s argument is based solely on the idea that the relied upon prior art . 
The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.") (see MPEP 2111.03(1). As currently written the claims allow for the additional ingredients which are included in the relied upon art.
The applicant also makes arguments based on prior art not used by the office in which they try to show how the instant invention is more effective than the invention in the piece of art they have referred to (CN201210183904B). These arguments are irrelevant as the office has not relied upon this piece of art when asserting the 103 rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





JACOB A BOECKELMANExaminer, Art Unit 1655                

/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655